DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of March 19,2021. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 9,246,749 Bl). 
	Regarding claim 1, Nguyen teaches a computer-implemented method when executed by data processing hardware of a robot causes the data processing hardware to perform operations (Fig. 1 and corresponding paragraphs, Col. 3, Lines 24-50; internal robot processor 36) comprising:
	obtaining, from an operator of the robot, a return execution lease associated with one or more commands for controlling the robot, the return execution lease scheduled within a sequence of execution leases, the robot configured to execute commands associated with a current execution lease of the sequence of execution leases, the current execution lease an earliest execution lease in the sequence of execution leases that is not expired (col. 2, lines 29-51; the sliding window buffer and C2 Signals at Table 1: a sequence of execution leases (commands); robot executes such commands);
	obtaining an execution lease expiration trigger triggering expiration of the current execution lease (Fig. 2, Col 2 Line 65- Col 3 Line 4; As shown in FIG. 2, as the robot 22 moves around an obstacle 26, the communication link with the OCU 20 is broken. Once it is determined that the communication link is broken, reverse C2 commands are created based on the stored C2 signals in the sliding window buffer. The communication link break may be determined by the absence of a regular "heart beat" signal, absence of valid command signal checksums, a loss of a carrier signal, and/or other means);
	after obtaining the execution lease expiration trigger, determining that the return execution lease is a next current execution lease in the sequence of execution leases based on the expiration of the previous current execution lease (Table 1, Fig. 2 and Col 3. Lines 4- 15; The right column of Table 1 includes an example list of reverse C2 commands based on the stored C2 signals in the left column. To restore the communication link, the robot 22 begins to execute the reverse C2 commands, starting with the last, until all the reverse C2 commands are executed or the communication link is restored. The step of issuing reverse C2 commands is repeatedly performed, addressing stored commands further back in the sliding window buffer, until the buffer is empty or the communication link has been re-established. In one embodiment, the reverse C2 command can reverse the operation of a series of stored C2 commands as a single operation); and
	while the return execution lease is the current execution lease, executing the one or more commands for controlling the robot associated with the return execution lease, the one or more commands for controlling the robot causing the robot to navigate to a return location remote from a current location of the robot (Table 1, Fig. 2 and Col 3. Lines 4-15).
	
	Regarding claim 11, please see the rejection above with regarding claim 1, which is commensurate in scope to claim 11, with claim 1 being drawn to a method and claim 11 being drawn to a corresponding robot. Nguyen also teaches addition limitations memory hardware (Col. 3, Lines 24-50; internal robot processor 36; Col. 4, Lines 5-15; signal stored in the sliding window buffer).

	Regarding claim 2, Nguyen teaches wherein obtaining the execution lease expiration trigger comprises determining that the robot has lost communication with the operator of the robot (Fig. 2, Col 2. Line 65- Col 3. Line 4).

Regarding claim 12, please see the rejection above with regarding claim 2, which is commensurate in scope to claim 12, with claim 2 being drawn to a method and claim 12 being drawn to a corresponding robot.

	Regarding claim 3, Nguyen teaches wherein determining that the robot has lost communication with the operator of the robot comprises determining that the robot has not received a communication from the operator of the robot for a threshold period of time (Fig. 2, Col 2. Line 65- Col 3. Line 4; The communication link break may be determined by the absence of a regular “heart beat” signal, absence of valid command signal checksums, a loss of a carrier signal, and/or other means; and col. 4, lines 38-67).

Regarding claim 13, please see the rejection above with regarding claim 3, which is commensurate in scope to claim 13, with claim 3 being drawn to a method and claim 13 being drawn to a corresponding robot.

	Regarding claim 4, Nguyen teaches wherein the threshold period of time is configurable by the operator of the robot (Fig. 2, Col 2. Line 65- Col 3. Line 4; and col. 4, lines 38-67).

Regarding claim 14, please see the rejection above with regarding claim 4, which is commensurate in scope to claim 14, with claim 4 being drawn to a method and claim 14 being drawn to a corresponding robot.

	Regarding claim 5, Nguyen teaches wherein obtaining the execution lease expiration trigger comprises receiving a lease expiration command from the operator of the robot (Table 1, from the operator, Robot receiving command “Right forward turn (90°) after receiving command Drive forward (10 seconds, ½ speed); The command Right forward turn (90°) made an expiration of the command Drive forward (10 seconds, ½ speed)).

Regarding claim 15, please see the rejection above with regarding claim 5, which is commensurate in scope to claim 15, with claim 5 being drawn to a method and claim 15 being drawn to a corresponding robot.

	Regarding claim 6, Nguyen teaches wherein the operations further comprise, after arriving at the return location, expiring the return execution lease (Col 3 Lines 16-28; the recovery method 10 would then issue reverse C2 commands based on the C2 commands in the sliding window buffer to allow the robot 22 to retrace its steps until it reaches a location, represented by location circle 28, where communication with the OCU 20 via the radio relays 58 is reestablished).

Regarding claim 16, please see the rejection above with regarding claim 6, which is commensurate in scope to claim 16, with claim 6 being drawn to a method and claim 16 being drawn to a corresponding robot.

	Regarding claim 7, Nguyen teaches wherein the return location comprises a location previously visited by the robot (Robot visited location 58 in Fig. 6 and location 28 in Fig 2 previously visited by the robot).

Regarding claim 17, please see the rejection above with regarding claim 7, which is commensurate in scope to claim 17, with claim 7 being drawn to a method and claim 17 being drawn to a corresponding robot.
	
	Regarding claim 8, Nguyen teaches wherein the operations further comprise determining the return location based on the nearest location the robot previously received a communication from the operator of the robot (Col 4 Lines 17- 37; previous locations 58 in Fig. 6 and 28 in Fig 2 are the nearest locations where the robot previously received a communication).

Regarding claim 18, please see the rejection above with regarding claim 8, which is commensurate in scope to claim 18, with claim 8 being drawn to a method and claim 18 being drawn to a corresponding robot.

	Regarding claim 9, Nguyen teaches wherein the return location further comprises a location a threshold distance from the current location of the robot (Fig. 2 and 6; Col 4 Lines 17-37, a threshold distance is the distance from last location the robot previously received a communication).

	Regarding claim 9, Nguyen teaches wherein the return location further comprises a location a threshold distance from the current location of the robot (Figs. 2 and 6; Col 4 Lines 17- 37, a threshold distance is the distance from last location the robot previously received a communication).

Regarding claim 19, please see the rejection above with regarding claim 9, which is commensurate in scope to claim 19, with claim 9 being drawn to a method and claim 19 being drawn to a corresponding robot.

	Regarding claim 10, Nguyen teaches wherein the operations further comprise: 	determining a route to the return location for the robot to navigate based on a previous route taken by the robot to the current location of the robot (Fig. 2 and 6; Col 4 Lines 17- 37); and navigating the robot to the return location via the determined route (Figs. 2 and 6; Col 4 Lines 17- 37).

Regarding claim 20, please see the rejection above with regarding claim 10, which is commensurate in scope to claim 20, with claim 10 being drawn to a method and claim 20 being drawn to a corresponding robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100. 
/J.W./            Examiner, Art Unit 3666 
/ANNE MARIE ANTONUCCI/            Supervisory Patent Examiner, Art Unit 3666